PER curiam:.
The Guardian ad Litem for D.H. and E.M., and the Department of Health and Rehabilitative Services appeal a final judgment denying a petition for termination of parental rights. Upon thoroughly examining the record, we find no support for the trial court’s order. The record demonstrates that the need for termination of parental rights was established by “clear and convincing evidence that reunification with the parent poses a substantial risk of significant harm to the ehild[ren].” Padgett v. Department of Health & Rehabilitative Serv., 577 So.2d 565, 571 (Fla.1991). Accord Department of Health & Rehabilitative Serv. v. L.E.P., 667 So.2d 484 (Fla. 2d DCA 1996); Department of Health & Rehabilitative Serv. v. Penchansky, 634 So.2d 722, 724 (Fla. 3d DCA 1994). Moreover, the trial court’s finding that the mother substantially complied with her performance agreements is clearly erroneous and completely lacking in evidentiary support. See Penchansky, 634 So.2d at 724. Accordingly, we reverse the judgment and remand with instructions to grant the petition.
Reversed and remanded.